DETAILED ACTION
The action is responsive to the amendment filed on 04/13/2021. Claims 1-9 and 11-22 are pending in the case. Claims 1 and 17-20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 12, 14-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamura (US 20110169753 A1).

As to claim 1, Shimamura discloses a non-transitory computer readable storage medium having stored therein instructions that, when executed, cause a processor of an information processing apparatus to move an object displayed on a display device based on a drag operation performed by a user (“Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044), by performing operations comprising: 

calculating a change amount of the input coordinates from when the drag operation has been started (“the position X of the object is the same as the input coordinates Z input using the finger,” Shimamura paragraph 0041; "S103 shows the state of the object and the finger after the user drags the finger in the downward direction in the state of S102. The distance between the finger position (input coordinates) and the object position at this time is a difference ‘Z-X’. If this difference ‘Z-X’ is less than a distance a (first value), even if a drag operation is performed on the object, the object will not move following that operation," Shimamura paragraph 0042; Shimamura Figure 4 S102, S103, S104, S105, S106, S107, constantly tracking the coordinates and determining if the touch has moved past a threshold distance ‘Z-X’ from the initial touch point);
causing the object to move based on the input coordinates during the drag operation (“Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044), such that the object is caused to move while a correction is performed to move the object away from the input coordinates so that a distance between the input coordinates and coordinates of the object becomes larger in a case where the change amount is large compared to a case where the change amount is small ("S103 shows the state of the object and the finger after the user drags the finger in the downward direction in the state of S102. The distance between the finger position (input coordinates) and the object position at this time is a difference ‘Z-X’. If this difference ‘Z-X’ is less than a distance a (first value), even if a drag operation is performed on the object, the object will not move following that operation," Shimamura paragraph 0042; "S105 shows a state in which the user has further dragged the finger in the downward direction from the state in S104. In S105, the difference ‘Z-X’ between the finger position (input coordinates) and the object position has reached the distance 
adjusting a direction and an amount of the correction so that, on a condition where the input coordinates during the drag operation are within a first distance from an end of a display region of the display device, and on a condition where the coordinates of the object during the drag operation are within the first distance from the end of the display region of the display device, a post-correction position of the object approaches the end ("Which of the operations of (i) and (ii) is caused to be performed may, for example, be switched according to whether or not an area is a predetermined area on the display screen. Here, for example, it is assumed that the object movable area and the finger movable area are the same size. In this case, when moving the object at an edge on the display screen, with the operation of (i), the object cannot be moved at that edge. Therefore, for example, for an area in the range of the distance a from an edge on the display screen, switching is performed such that operation is performed by the operation of (ii). Thus, even when the object movable area and the finger movable area are the same size, it is possible to move the object to an edge on the display screen," Shimamura paragraph 0075, if the finger in a predetermined area near the edge of the screen when the user terminates the drag the correction vector is set to 0 and the object is placed where the user's finger last touched).

As to claim 2, Shimamura further discloses the non-transitory computer readable storage medium according to claim 1, wherein 
the input coordinates are repeatedly acquired during the drag operation ("Here, the information processing apparatus 10, in the drag operation detection unit 22, detects whether or not a drag operation has been performed for the object that was selected by the object selection unit 21. In this processing, first, a determination is made of whether or not input coordinates are being continuously detected. This determination is made depending on a detection pitch of the input coordinates to be detected by the touch panel 1 and the touch panel control unit 2. That is, detection and determination processing by the drag 
the change amount is calculated based on a difference from the input coordinates at which the drag operation is started to the input coordinates at present (“the position X of the object is the same as the input coordinates Z input using the finger,” Shimamura paragraph 0041; "S103 shows the state of the object and the finger after the user drags the finger in the downward direction in the state of S102. The distance between the finger position (input coordinates) and the object position at this time is a difference ‘Z-X’. If this difference ‘Z-X’ is less than a distance a (first value), even if a drag operation is performed on the object, the object will not move following that operation," Shimamura paragraph 0042; Shimamura Figure 4 S102, S103, S104, S105, S106, S107, constantly tracking the coordinates and determining if the touch has moved past a threshold distance ‘Z-X’ from the initial touch point).

As to claim 3, Shimamura further discloses the non-transitory computer readable storage medium according to claim 2, wherein:
the object is placed at coordinates that are obtained by correcting the input coordinates by basing the correction amount on the change amount ("If input of coordinates is not continuously detected, that is, if there is non-contact of the finger (NO in step S203), this processing ends. At this time, the object stops at a position separated by the distance a from the position where there was non-contact of the user's finger (input coordinates)," Shimamura paragraph 0048), and 
the correction amount is calculated based on a maximum value of the difference during the drag operation ("Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move 

As to claim 4, Shimamura further discloses the non-transitory computer readable storage medium according to claim 1, wherein the change amount is calculated based on an accumulated movement distance of the input coordinates during the drag operation ("S103 shows the state of the object and the finger after the user drags the finger in the downward direction in the state of S102. The distance between the finger position (input coordinates) and the object position at this time is a difference "Z-X". If this difference "Z-X" is less than a distance a (first value), even if a drag operation is performed on the object, the object will not move following that operation," Shimamura paragraph 0042; Shimamura Figure 4 S102, S103, S104, S105, S106, S107, as the finger moves away from the object the distance between the finger and object (i.e., a correction vector) increases up to a threshold distance).

As to claim 6, Shimamura further discloses the non-transitory computer readable storage medium according to claim 1, wherein an upper limit is set on the distance between the input coordinates and the coordinates of the object during the drag operation ("Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved. S106 and S107 show a state in which, while the difference of the distance between the finger position (input coordinates) and the object position is kept at distance a, the object is moving following the finger position (input coordinates)," Shimamura paragraph 0044, after the finger reaches a threshold distance the distance between the finger and the object (i.e., a correction vector) is kept constant).

claim 12, Shimamura further discloses the non-transitory computer readable storage medium according to claim 1, wherein 
at least on a condition that the input coordinates during the drag operation are at a position within a second distance from the end of the display region of the display device, the amount of the correction is deceased ("Which of the operations of (i) and (ii) is caused to be performed may, for example, be switched according to whether or not an area is a predetermined area on the display screen. Here, for example, it is assumed that the object movable area and the finger movable area are the same size. In this case, when moving the object at an edge on the display screen, with the operation of (i), the object cannot be moved at that edge. Therefore, for example, for an area in the range of the distance a from an edge on the display screen, switching is performed such that operation is performed by the operation of (ii). Thus, even when the object movable area and the finger movable area are the same size, it is possible to move the object to an edge on the display screen," Shimamura paragraph 0075, if the finger in a predetermined area near the edge of the screen when the user terminates the drag the correction vector is set to 0 and the object is placed where the user's finger last touched).

As to claim 14, Shimamura further discloses the non-transitory computer readable storage medium according to claim 1, wherein
while the respective input coordinates or the respective coordinates of the object from when the drag operation has been started are within a range of a forth distance from an end of a display region of the display device, the object is placed at the position of the input coordinates during the drag operation ("Which of the operations of (i) and (ii) is caused to be performed may, for example, be switched according to whether or not an area is a predetermined area on the display screen. Here, for example, it is assumed that the object movable area and the finger movable area are the same size. In this case, when moving the object at an edge on the display screen, with the operation of (i), the object cannot be moved at that edge. Therefore, for example, for an area in the range of the distance a from an edge on the display screen, switching is performed such that operation is performed by the operation of (ii). Thus, even when the object movable area and the finger movable area are the same size, it is possible to move the object to an edge on the display screen," Shimamura paragraph 0075, if the finger in a predetermined 

As to claim 15, Shimamura further discloses the non-transitory computer readable storage medium according to claim 1, wherein 
the input coordinates are repeatedly acquired (“That is, detection and determination processing by the drag operation detection unit 22 are performed at each instance of a predetermined time interval," Shimamura paragraph 0047), and 
when the input coordinates are acquired again within a first time period from when the input coordinates of the drag operation have become not to be acquired, the change amount for the drag operation is continuously calculated ("Here, the information processing apparatus 10, in the drag operation detection unit 22, detects whether or not a drag operation has been performed for the object that was selected by the object selection unit 21. In this processing, first, a determination is made of whether or not input coordinates are being continuously detected. This determination is made depending on a detection pitch of the input coordinates to be detected by the touch panel 1 and the touch panel control unit 2. That is, detection and determination processing by the drag operation detection unit 22 are performed at each instance of a predetermined time interval," Shimamura paragraph 0047; "If input coordinates are continuously detected (YES in step S203), and also the input coordinate values have changed (YES in step S204), that is, a drag operation is being performed, the information processing apparatus 10, in the movement permission determination unit 23, checks the following moving flag. That is, the information processing apparatus 10, in the movement permission determination unit 23, determines whether or not movement of the object following the drag operation is permissible," Shimamura paragraph 0050, touch input is continuously monitored to see if the user is dragging the object and if the distance between the user's finger and the object (i.e., a correction vector) should be increased).

As to claim 16, Shimamura further discloses the non-transitory computer readable storage medium according to claim 1, wherein the input coordinates are acquired from a touch panel provided on 

As to claim 17, Shimamura further discloses a non-transitory computer readable storage medium having stored therein instructions that, when executed cause a processor of an information processing apparatus (“The ROM (Read Only Memory) 9 stores programs, various data, and so forth. The RAM (Random Access Memory) 8 is used as a work area for execution of programs by the CPU 7, and temporarily stores various computational results, coordinate data, and so forth,” Shimamura paragraph 0030) to move an object displayed on a display device based on a drag operation performed by a user (“Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044), by performing operations comprising
acquiring input coordinates of the drag operation performed on the object ("The drag operation detection unit 22 detects a drag operation of the object that has been selected by the object selection unit 21. This detection is performed based on input coordinates that have been detected by the touch panel 1 and the touch panel control unit 2," Shimamura paragraph 0036); 
calculating an elapsed time from when the drag operation has been started (“Also, which of the operations of (i) and (ii) is caused to be performed may, for example, be switched by a predetermined operation. For example, in a case when the finger has been removed after passage of a predetermined amount of time after a drag operation of an object, the operation of (i) is performed, and if that is not the case, the operation of (ii) is performed,” Shimamura paragraph 0076, monitoring the elapsed time); 
causing the object to move based on the input coordinates during the drag operation (“Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044), such that the object is caused to move while a correction is performed to move the object away from the input coordinates so that a distance between the input 
adjusting a direction and an amount of the correction so that, on a condition where the input coordinates during the drag operation are within a first distance from an end of a display region of the display device, and on a condition where the coordinates of the object during the drag operation are within the first distance from the end of the display region of the display device, a post-correction position of the object approaches the end ("Which of the operations of (i) and (ii) is caused to be performed may, for example, be switched according to whether or not an area is a predetermined area on the display screen. Here, for example, it is assumed that the object movable area and the finger movable area are the same size. In this case, when moving the object at an edge on the display screen, with the operation of (i), the object cannot be moved at that edge. Therefore, for example, for an area in the range of the distance a from an edge on the display screen, switching is performed such that operation is performed by the operation of (ii). Thus, even when the object movable area and the finger movable area are the same size, it is possible to move the object to an edge on the display screen," Shimamura paragraph 0075, if the finger in a predetermined area near the edge of the screen when the user terminates the drag the correction vector is set to 0 and the object is placed where the user's finger last touched).

As to claim 18, Shimamura further discloses an information processing apparatus configured to cause an object displayed on a display device to move based on a drag operation performed by a user (“Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044), the information processing apparatus 
acquiring input coordinates of the drag operation performed on the object ("The drag operation detection unit 22 detects a drag operation of the object that has been selected by the object selection unit 21. This detection is performed based on input coordinates that have been detected by the touch panel 1 and the touch panel control unit 2," Shimamura paragraph 0036); 
calculating a change amount of the input coordinates from when the drag operation has been started (“the position X of the object is the same as the input coordinates Z input using the finger,” Shimamura paragraph 0041; "S103 shows the state of the object and the finger after the user drags the finger in the downward direction in the state of S102. The distance between the finger position (input coordinates) and the object position at this time is a difference ‘Z-X’. If this difference ‘Z-X’ is less than a distance a (first value), even if a drag operation is performed on the object, the object will not move following that operation," Shimamura paragraph 0042; Shimamura Figure 4 S102, S103, S104, S105, S106, S107, constantly tracking the coordinates and determining if the touch has moved past a threshold distance ‘Z-X’ from the initial touch point); 
causing the object to move based on the input coordinates during the drag operation (“Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044), such that the object is caused to move while a correction is performed to move the object away from the input coordinates so that a distance between the input coordinates and coordinates of the object becomes larger in a case where the change amount is large than in a case where the change amount is small ("S103 shows the state of the object and the finger after the user drags the finger in the downward direction in the state of S102. The distance between the finger position (input coordinates) and the object position at this time is a difference ‘Z-X’. If this difference ‘Z-X’ is less than a distance a (first value), even if a drag operation is performed on the object, the object will not move following that operation," Shimamura paragraph 0042; "S105 shows a state in which the user 
adjusting a direction and an amount of the correction so that, on a condition where the input coordinates during the drag operation are within a first distance from an end of a display region of the display device, and on a condition where the coordinates of the object during the drag operation are within the first distance from the end of the display region of the display device, a post-correction position of the object approaches the end ("Which of the operations of (i) and (ii) is caused to be performed may, for example, be switched according to whether or not an area is a predetermined area on the display screen. Here, for example, it is assumed that the object movable area and the finger movable area are the same size. In this case, when moving the object at an edge on the display screen, with the operation of (i), the object cannot be moved at that edge. Therefore, for example, for an area in the range of the distance a from an edge on the display screen, switching is performed such that operation is performed by the operation of (ii). Thus, even when the object movable area and the finger movable area are the same size, it is possible to move the object to an edge on the display screen," Shimamura paragraph 0075, if the finger in a predetermined area near the edge of the screen when the user terminates the drag the correction vector is set to 0 and the object is placed where the user's finger last touched).

As to claim 19, Shimamura further discloses an information processing system configured to cause an object displayed on a display device to move based on a drag operation performed by a user (“Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044), the information processing system including at least one processor(“The ROM (Read Only Memory) 9 stores programs, various data, and so forth. The RAM (Random Access Memory) 8 is used as a work area for execution of programs by the CPU 7, 
acquiring input coordinates of the drag operation performed on the object ("The drag operation detection unit 22 detects a drag operation of the object that has been selected by the object selection unit 21. This detection is performed based on input coordinates that have been detected by the touch panel 1 and the touch panel control unit 2," Shimamura paragraph 0036); 
calculating a change amount of the input coordinates from when the drag operation has been started (“the position X of the object is the same as the input coordinates Z input using the finger,” Shimamura paragraph 0041; "S103 shows the state of the object and the finger after the user drags the finger in the downward direction in the state of S102. The distance between the finger position (input coordinates) and the object position at this time is a difference ‘Z-X’. If this difference ‘Z-X’ is less than a distance a (first value), even if a drag operation is performed on the object, the object will not move following that operation," Shimamura paragraph 0042; Shimamura Figure 4 S102, S103, S104, S105, S106, S107, constantly tracking the coordinates and determining if the touch has moved past a threshold distance ‘Z-X’ from the initial touch point); 
causing the object to move based on the input coordinates during the drag operation (“Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044), such that the object is caused to move while a correction is performed to move the object away from the input coordinates so that a distance between the input coordinates and coordinates of the object becomes larger in a case where the change amount is large compared to a case where the change amount is small ("S103 shows the state of the object and the finger after the user drags the finger in the downward direction in the state of S102. The distance between the finger position (input coordinates) and the object position at this time is a difference ‘Z-X’. If this difference ‘Z-X’ is less than a distance a (first value), even if a drag operation is performed on the object, the object will not move following that operation," Shimamura paragraph 0042; "S105 shows a state in which the user has further dragged the finger in the downward direction from the state in S104. In S105, the difference ‘Z-X’ between the finger position (input coordinates) and the object position has reached 
adjusting a direction and an amount of the correction so that, on a condition where the input coordinates during the drag operation are within a first distance from an end of a display region of the display device, and on a condition where the coordinates of the object during the drag operation are within the first distance from the end of the display region of the display device, a post-correction position of the object approaches the end ("Which of the operations of (i) and (ii) is caused to be performed may, for example, be switched according to whether or not an area is a predetermined area on the display screen. Here, for example, it is assumed that the object movable area and the finger movable area are the same size. In this case, when moving the object at an edge on the display screen, with the operation of (i), the object cannot be moved at that edge. Therefore, for example, for an area in the range of the distance a from an edge on the display screen, switching is performed such that operation is performed by the operation of (ii). Thus, even when the object movable area and the finger movable area are the same size, it is possible to move the object to an edge on the display screen," Shimamura paragraph 0075, if the finger in a predetermined area near the edge of the screen when the user terminates the drag the correction vector is set to 0 and the object is placed where the user's finger last touched).

As to claim 20, Shimamura further discloses an information processing method to be executed in an information processing system configured to cause an object displayed on a display device to move based on a drag operation performed by a user (“Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044), the method comprising: 
acquiring input coordinates of the drag operation performed on the object ("The drag operation detection unit 22 detects a drag operation of the object that has been selected by the object selection unit 
calculating a change amount of the input coordinates from when the drag operation has been started (“the position X of the object is the same as the input coordinates Z input using the finger,” Shimamura paragraph 0041; "S103 shows the state of the object and the finger after the user drags the finger in the downward direction in the state of S102. The distance between the finger position (input coordinates) and the object position at this time is a difference ‘Z-X’. If this difference ‘Z-X’ is less than a distance a (first value), even if a drag operation is performed on the object, the object will not move following that operation," Shimamura paragraph 0042; Shimamura Figure 4 S102, S103, S104, S105, S106, S107, constantly tracking the coordinates and determining if the touch has moved past a threshold distance ‘Z-X’ from the initial touch point); 
causing the object to move based on the input coordinates during the drag operation (“Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044), such that the object is caused to move while a correction is performed to move the object away from the input coordinates so that a distance between the input coordinates and coordinates of the object becomes larger in a case where the change amount is large compared to a case where the change amount is small ("S103 shows the state of the object and the finger after the user drags the finger in the downward direction in the state of S102. The distance between the finger position (input coordinates) and the object position at this time is a difference ‘Z-X’. If this difference ‘Z-X’ is less than a distance a (first value), even if a drag operation is performed on the object, the object will not move following that operation," Shimamura paragraph 0042; "S105 shows a state in which the user has further dragged the finger in the downward direction from the state in S104. In S105, the difference ‘Z-X’ between the finger position (input coordinates) and the object position has reached the distance a. Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger," Shimamura paragraph 0044; Shimamura Figure 4 S102, S103, S104, S105, S106, as the user drags further from the object the distance between the dragged object and the finger (i.e., the correction vector) gets larger); and


As to claim 22, Shimamura further discloses the non-transitory computer readable storage medium according to claim 1, wherein: 
during a drag operation, the input coordinates are first moved to a first position that is a first distance away from where the drag operation started and are then moved to a second position that is a second distance away from where the drag operation started, the second distance being smaller than the first distance (“S105 shows a state in which the user has further dragged the finger in the downward direction from the state in S104. In S105, the difference ‘Z-X’ between the finger position (input coordinates) and the object position has reached the distance a. Afterward, when the difference ‘Z-X’ exceeds the distance a, the object starts to move following movement of the finger. That is, when the finger moves in any direction, the object also moves to the extent that the finger moved,” Shimamura paragraph 0044, after moving a first difference “Z-X” away the user can move in any direction including back up towards the initial touch point), and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20110169753 A1) in view of Morton et al. (US 20170336966 A1, hereinafter Morton).

As to claim 5, Shimamura further discloses the non-transitory computer readable storage medium according to claim 1, wherein the object is caused to move, during a period in which the change amount is equal to or smaller than a threshold value from when the drag operation is started (“the above-described processing, object movement is prohibited until the difference between the finger position (input coordinates) and the object position reaches the distance a, but it is not necessary to perform control in this manner. For example, as shown in FIG. 6, a configuration may be adopted in which, based on the difference between the previous input coordinates and the present input coordinates, movement of the object is caused in a range that does not exceed that difference (in this case, one-third of the difference),” Shimamura paragraph 0056).

Morton teaches not applying an offset vector, during a period in which the change amount is equal to or smaller than a threshold value from when the drag operation is started ("Referring also to FIG. 7, if the finger reaches 140 edge 700 of the border region, an exit point is established at the point where the edge is reached. At this point, an offset vector of distance and angle is established 145... During movement mode, any selection made at the activation mode is moved 155 by an amount equivalent to finger slide motion 160, remaining the offset vector away from the current finger touch position. This allows precise positioning unobscured by the finger controlling the touch," Morton paragraph 0054, offset vector is only applied after the finger moves a threshold distance).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage medium of Shimamura to not apply any offset vector to the object coordinates (i.e., maintain a positional relation between the input coordinates and object coordinates) as taught by Morton. One would have been motivated to make such a combination so that when the user needs to precisely move the object only a small distance he/she can do so without the interruption of the offset mechanism thus resulting in less frustration for the user.

As to claim 21, Shimamura further discloses the non-transitory computer readable storage medium according to claim 1, wherein the amount of correction increases in accordance with a predefined formula as the change amount is increased between first and second thresholds (“For example, as shown in FIG. 6, a configuration may be adopted in which, based on the difference between the previous input coordinates and the present input coordinates, movement of the object is caused in a range that does not exceed that difference (in this case, one-third of the difference),” Shimamura paragraph 0056, between 0 distance and distance a amount of correction is one-third of the distance between input coordinates), and the amount of correction is held constant when the change amount is above the second threshold (“In S306, the difference Z-Y between the input coordinates and the object 
However Shimamura does not appear to explicitly disclose a limitation wherein no correction is applied when the change amount is below the first threshold.
Morton teaches not applying an offset vector when the change amount is below a threshold ("Referring also to FIG. 7, if the finger reaches 140 edge 700 of the border region, an exit point is established at the point where the edge is reached. At this point, an offset vector of distance and angle is established 145... During movement mode, any selection made at the activation mode is moved 155 by an amount equivalent to finger slide motion 160, remaining the offset vector away from the current finger touch position. This allows precise positioning unobscured by the finger controlling the touch," Morton paragraph 0054, offset vector is only applied after the finger moves a threshold distance).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage medium of Shimamura to not apply any offset vector to the object coordinates (i.e., maintain a positional relation between the input coordinates and object coordinates) as taught by Morton. One would have been motivated to make such a combination so that when the user needs to precisely move the object only a small distance he/she can do so without the interruption of the offset mechanism thus resulting in less frustration for the user.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20110169753 A1) in view of Wang et al. (US 20110018827 A1, hereinafter Wang).

claim 7, Shimamura discloses the non-transitory computer readable storage medium according to claim 1, however Shimamura does not appear to explicitly disclose a limitation wherein 
in a case where the input coordinates at which the drag operation is started are on the same side as a direction of the correction with respect to an axis that passes a reference position within the object, the amount of the correction is set during the drag operation to be larger on the same side as the direction of the correction, as compared to a case where the input coordinates are on a side opposite to the direction of the correction with respect to the axis.
Wang teaches a limitation wherein 
in a case where the input coordinates at which the drag operation is started are on the same side as a direction of the correction with respect to an axis that passes a reference position within the object, an amount of a correction is set so that an icon is not hidden and in a case where the input coordinates are on a side opposite to the direction of a correction with respect to the axis, the processor sets an amount of the correction so that the icon is not hidden (“For example, as shown in FIG. 10, when the lower left part of the thumbnail image Tp and the lower left side of the thumbnail image Tp are the region hidden by the finger, the shooting position icon Si is displayed, for example, near the lower right corner of the thumbnail image Tp,” Wang paragraph 0139; “Then, the CPU 110 moves the thumbnail image Tp in accordance with the drag operation on the thumbnail image Tp. At the same time, the CPU 110 moves the shooting position icon Si in such a way that the shooting position icon Si is present near the lower right corner of the thumbnail image Tp at all times. That is, the CPU 110 moves the shooting position icon Si in accordance with the movement of the thumbnail image Tp so that its position relative to the thumbnail image Tp does not change,” Wang paragraph 0140; “Now, suppose that the tilt of the finger with respect to the touch screen 109 has changed during a drag operation on the thumbnail image Tp so that as shown in, for example, FIG. 11, the lower right part of the thumbnail image Tp and the lower right side of the thumbnail image Tp become the region hidden by the finger. At this time, if the shooting position icon Si remains displayed near the lower right corner of the thumbnail image Tp, the shooting position icon Si is hidden by the finger,” Wang paragraph 0141; “In step SP103, the CPU 110 detects a region on the touch screen 109 which is hidden by a finger, via the touch screen 109 as described above, and transfers to step SP104,” Wang paragraph 0135; “In step SP104, the CPU 110 displays a shooting 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage medium of Shimamura to ensure that the offset vector is sufficient to completely unobscure the object depending on which part of the object the user is touching as taught by Wang. One would have been motivated to make such a combination so that it could be further ensured that the object is completely unobscured by the user’s finger thus making the offset mechanism more robust.

As to claim 9, Shimamura discloses the non-transitory computer readable storage medium according to claim 1 however Shimamura does not appear to explicitly disclose a limitation wherein:
a determination is made as to whether whether a hand of the user performing the drag operation is a right hand or a left hand,
the object is placed at a position in an upper left direction with respect to the input coordinates during the drag operation when the hand of the user performing the drag operation has been determined to be the right hand, wherein the upper left direction is set based on an image displayed on the display device, and 
the object is placed at a position in an upper right direction with respect to the input coordinates during the drag operation when the hand of the user performing the drag operation has been determined to be the left hand, wherein the upper right direction is set based on the image displayed on the display device.
Wang teaches a limitation wherein:
a determination is made as to whether a hand of the user performing the drag operation is a right hand or a left hand (“In step SP204, the CPU 110 determines whether or not the user is operating the touch screen 109 with the right hand or the left hand,” Wang paragraph 0179),

the object is placed at a position in an right direction with respect to the input coordinates during the drag operation when the hand of the user performing the drag operation has been determined to be the left hand, wherein the right direction is set based on the image displayed on the display device (“In step SP207, as shown in FIG. 18B, the CPU 110 displays the same image menu icons Gm as those in the first embodiment, at a position that is outside the region on the touch screen 109 hidden by the finger and is adjacent to the thumbnail image Tp,” Wang paragraph 0189; Wang Figure 18B Gm is placed to the right of the input coordinates and in the combination between Shimamura and Wang this additional offset would be added to Shimamura’s up offset to get an upper right offset).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage medium of Shimamura to also use the handedness of the user to determine an offset vector as taught by Wang. One would have been motivated to make such a combination so that it could be further ensured that the object is completely unobscured by the user’s finger thus making the offset mechanism more robust.

Claims 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20110169753 A1) in view of Ren et al. (US 20160364137 A1, hereinafter Ren).

As to claim 8, Shimamura discloses the non-transitory computer readable storage medium according to claim 1, however Shimamura does not appear to explicitly disclose a limitation wherein the 
Ren teaches a limitation wherein the object is placed at a position, in an image displayed on the display device, in an obliquely upper direction with respect to the input coordinates during the drag operation ("Depending on the position of the pointer finger along the x axis extending across the screen, the cursor is positioned at a different point around the ellipse. The pointer finger's touch point is represented with a circle D in FIGS. 2-8. When the pointer finger is in the center of the screen, the cursor C is positioned above the pointer finger at D as shown in FIG. 3. When the pointer finger is close to the left edge of the screen, the cursor is positioned along the ellipse on the left of the pointer finger as shown in FIG. 4. When the pointer finger is close to the right edge, the cursor is positioned along the ellipse on the right of the pointer finger as shown in FIG. 5," Ren paragraph 0031).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage medium of Shimamura to change the object offset in the x-axis as the user moves the touch in the x-axis of the screen as taught by Ren. One would have been motivated to make such a combination so that it could be easier for the user to place the object near the left and right edges of the display, thus resulting in less frustration for the user (Ren paragraph 0030).

As to claim 11, Shimamura discloses the non-transitory computer readable storage medium according to claim 1, however Shimamura does not appear to explicitly disclose a limitation wherein in a case where the input coordinates during the drag operation or the coordinates of the object are within the first distance from the end of the display region and the direction of the correction before being adjusted is opposite to a direction from the input coordinates to the end of the display region, the direction of the correction is adjusted so that the position, of the object, based on the direction of the correction approaches the end.
Ren teaches a limitation wherein in a case where the input coordinates during the drag operation or the coordinates of the object are within the first distance from the end of the display region and the direction of the correction before being adjusted is opposite to a direction from the input coordinates to 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage medium of Shimamura to change the object offset to be closer to an edge of the screen as the user comes within a threshold distance of the screen as taught by Ren. One would have been motivated to make such a combination so that it could be easier for the user to place the object near the left and right edges of the display, thus resulting in less frustration for the user (Ren paragraph 0030).

As to claim 13, Shimamura discloses the non-transitory computer readable storage medium according to claim 1, however Shimamura does not appear to explicitly disclose a limitation wherein while the respective input coordinates or the respective coordinates of the object from when the drag operation has been started are within a range of a third distance in a normal direction of a display region of the display device from an end of the display region, the object is placed at coordinates that are obtained by correcting the input coordinates during the drag operation, in a direction perpendicular to the normal direction, by basing correction amount on the change amount.
Ren teaches a limitation wherein while the respective input coordinates or the respective coordinates of the object from when the drag operation has been started are within a range of a third distance in a normal direction of a display region of the display device from an end of the display region, 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage medium of Shimamura to correct input coordinates in a direction perpendicular to a normal direction from the edge of a display as taught by Ren. One would have been motivated to make such a combination so that it could be easier for the user to place the object near the left and right edges of the display, thus resulting in less frustration for the user (Ren paragraph 0030).

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.
As to the arguments concerning  ("Which of the operations of (i) and (ii) is caused to be performed may, for example, be switched according to whether or not an area is a predetermined area on the display screen. Here, for example, it is assumed that the object movable area .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171